Exhibit 10.3

 

EMPLOYEE SUPPLEMENTAL COMPENSATION BENEFITS AGREEMENT

 

THIS AGREEMENT, made and entered into effective the first day of January, 2004,
by and between Greater Bay Bancorp, a California corporation (hereinafter
referred to as the “Employer”), and Peggy Hiraoka Lamaysou, an individual
residing in the State of California (hereinafter referred to as the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Employee has been and continues to be a valued employee of the
Employer; and

 

WHEREAS, since September 3, 2003, the Employee has been eligible to participate
in an Employee Supplemental Compensation Benefits Plan, which participation is
to be reflected in this Agreement;

 

WHEREAS, the Employee’s experience, knowledge of the affairs of the Employer,
reputation, and contacts in the industry are extensive and valuable, and
assurance of the Employee’s continued services is important to the future growth
and profits of the Employer, such that it is in the best interests of the
Employer to arrange terms of continued employment for the Employee that will
encourage the Employee to remain in the Employer’s employment during the
Employee’s lifetime or until the age of retirement;

 

ACCORDINGLY, it is the desire of the Employer and the Employee to enter into
this Agreement under which the Employer will agree to make certain payments to
the Employee at retirement pursuant to this Agreement and to terminate any and
all prior agreements and understandings between the Employer and the Employee
regarding similar benefits;

 

FURTHERMORE, it is the intent of the parties hereto that this Agreement be
considered part of an unfunded arrangement maintained primarily to provide
supplemental retirement benefits for a select group of highly compensated or
management employees of Employer including the Employee (“Executive Plan”) for
purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The Employee is fully advised of the Employer’s financial status and
has had substantial input into the design and operation of the Executive Plan;
and



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of services to be performed by the Employee in
the future as well as of the mutual promises and covenants herein contained, the
Employee and the Employer agree as follows:

 

I. EMPLOYMENT

 

Although this Agreement is intended to provide the Employee with an additional
incentive to remain in the employ of the Employer, this Agreement shall not be
deemed to constitute a contract of employment between the Employee and the
Employer nor shall any provision of this Agreement restrict or expand the right
of the Employer to terminate the Employee’s employment. This Agreement shall
have no impact or effect upon any separate employment agreement that the
Employee may have with the Employer, written or otherwise; it being the parties’
intention and agreement that unless this Agreement is specifically referenced in
any such employment agreement (or any modification thereto), this Agreement (and
the Employer’s obligations hereunder) shall stand separate and apart from, and
shall have no effect upon, or be affected by, the terms and provisions of any
such employment agreement.

II. ADDITIONAL BENEFIT

 

The salary continuation benefits provided by this Agreement are granted by the
Employer as an additional benefit to the Employee and are not part of any Salary
reduction plan or an arrangement deferring a bonus or a salary increase. The
Employee has no option to take any current payment or bonus in lieu of these
salary continuation benefits except as set forth hereinafter. No death benefits
are provided under this Agreement, and no benefits are payable under this
Agreement following the death of the Employee to any beneficiary, devisee, heir,
successor or estate.

 

III. NORMAL RETIREMENT DATE AND EARLY RETIREMENT DATE

 

  A. Normal Retirement Date:

 

“Normal Retirement Date” shall mean the first day of the month following the
Employee’s termination of employment with Employer other than by reason of Cause
(as defined in Subparagraph VII.C below) or the Employee’s death, provided that
the Employee remains in continuous active employment with the Employer through
the date on which the Employee attains age sixty-two (62) years.

 

  B. Early Retirement Date:

 

“Early Retirement Date” shall mean the first day of the month following the
Employee’s termination of employment with Employer prior to the Employee
attaining age sixty-two (62) years, other than by reason of Cause (as defined in
Subparagraph VII.C below) or the Employee’s death, provided that the Employee
remains in continuous active employment with the Employer through the date on
which the Employee attains age fifty-nine and one-half (59 1/2) years.

 

2



--------------------------------------------------------------------------------

IV. NORMAL RETIREMENT BENEFIT

 

If the Employee’s employment with the Employer terminates upon the Normal
Retirement Date, the Employer shall pay the Employee an annual benefit equal to
Two Hundred Four Thousand Nine Hundred and Fifty Seven and 00/100ths Dollars
($204,957.00). Said benefit shall be paid in equal monthly installments of
Seventeen Thousand Seventy Nine and 75/100ths Dollars ($17,079.75) (each 1/12 of
the annual benefit) on the first day of each month beginning with the Normal
Retirement Date and continuing through the first day of the month in which the
Employee’s death occurs. The annual and monthly benefit amounts set forth above
shall be increased by three percent (3%) on the first anniversary of the Normal
Retirement Date, and the adjusted annual and monthly benefit amounts shall be
increased by three percent (3%) each year thereafter on each subsequent
anniversary of the Normal Retirement Date.

 

V. EARLY RETIREMENT BENEFIT

 

If the Employee’s employment with the Employer terminates upon the Early
Retirement Date, the Employer shall pay the Employee an annual benefit equal to
the Applicable Percentage (as defined in and determined as of the Employee’s
last day of active employment in accordance with Paragraph VI) of the annual
normal retirement benefit amount specified in Paragraph IV reduced by a factor
of five-twelfths of one percent (5/12 %) per month for each month that the Early
Retirement Date precedes the first day of the month following the month in which
the Employee attains age sixty-two (62) years. Said benefit shall be paid in
equal monthly installments (each 1/12 of the annual benefit) on the first day of
each month beginning with the Early Retirement Date and continuing through the
first day of the month in which the Employee’s death occurs. These annual and
monthly benefit amounts shall be increased by three percent (3%) on the first
anniversary of the Early Retirement Date, and the adjusted annual and monthly
benefit amounts shall be increased by three percent (3%) each year thereafter on
each subsequent anniversary of the Early Retirement Date.

 

Example: Assuming that the Applicable Percentage is 100%, and the Early
Retirement Date is the first day of the month following the month in which the
Employee attains age sixty (60) years, the early retirement benefit would be 10%
(5/12 % x 24 months) less than the normal retirement benefit specified in
Paragraph IV.

 

VI. APPLICABLE PERCENTAGE

 

The term “Applicable Percentage” shall mean that percentage listed on Schedule
“A” attached hereto that is adjacent to the last calendar year end through which
the Employee has remained in continuous active employment with the Employer
immediately prior to the Employee’s termination of employment with the Employer
following the date of this Agreement.

 

3



--------------------------------------------------------------------------------

VII. OTHER TERMINATION OF EMPLOYMENT

 

  A. Termination by the Employer without Cause:

 

If the Employee’s employment is terminated by the Employer without Cause (as
defined in Subparagraph VII.C below) prior to the date on which the Employee
attains age fifty-nine and one-half (59 1/2) years, and such termination is not
subject to the provisions of Paragraph VIII below, the Employee shall be
entitled to be paid a retirement benefit that is the Applicable Percentage (as
defined in and determined as of the Employee’s last day of active employment in
accordance with Paragraph VI) of the amount specified in Paragraph IV and in the
form and duration specified in Paragraph IV, commencing on the first day of the
month following the date on which the Employee attains age sixty-two (62) years.

 

  B. Voluntary Termination by the Employee:

 

If the Employee voluntarily terminates his or her employment with the Employer
prior to the date on which the Employee attains age fifty-nine and one-half
(59 1/2) years, and such termination is not subject to the provisions of
Paragraph VIII below, then

 

  (i) If the Applicable Percentage (as defined in and determined as of the
Employee’s last day of active employment in accordance with Paragraph VI) is one
hundred percent (100%), the Employee shall be entitled to be paid a retirement
benefit in the amount, form and duration specified in Paragraph IV, commencing
on the first day of the month following the date on which the Employee attains
age sixty-two (62) years; or

 

  (ii) If the Applicable Percentage (as defined in and determined as of the
Employee’s last day of active employment in accordance with Paragraph VI) is
less than one hundred percent (100%), the Employee shall not be entitled to
receive any retirement benefits under this Agreement.

 

  C. Termination by the Employer for Cause:

 

If the Employee’s employment is terminated by the Employer for Cause at any
time, the Employee shall not be entitled to receive any retirement benefits
under this Agreement.

 

The term “Cause” shall mean any of the following that has a material adverse
effect upon the Employer:

 

  (i) The Employee’s deliberate violation of any state or federal banking or
securities law; or

 

4



--------------------------------------------------------------------------------

  (ii) The Employee’s deliberate violation of the Bylaws, rules, policies or
resolutions of the Employer; or

 

  (iii) The Employee’s deliberate violation of the rules or regulations of the
California Department of Financial Institutions, the Federal Deposit Insurance
Corporation, the Federal Reserve Board of Governors, the Office of the
Comptroller of the Currency or any other regulatory agency or governmental
authority having jurisdiction over the Employer; or

 

  (iv) The Employee’s conviction of any felony; or

 

  (v) The Employee’s conviction of a crime involving moral turpitude, fraudulent
conduct or dishonest conduct.

 

  D. Termination by Reason of the Employee’s Disability Prior to Age 62:

 

In the event the Employee’s employment with the Employer terminates as the
result of the Employee’s Disability prior to the Employee attaining age
sixty-two (62) years, the Employee shall be entitled to be paid a normal
retirement benefit in the amount, form and duration specified in Paragraph IV,
commencing on the first day of the month following the Employee’s attaining age
sixty-two (62) years. In the event the Employee’s employment with the Employer
terminates as the result of the Employee’s Disability prior to the Employee
attaining age sixty-two (62) years, the Employee may elect to receive an early
retirement benefit (in lieu of the normal retirement benefit) in the amount (but
not less than $0), form and duration determined under Paragraph V, except that
the Applicable Percentage shall be deemed to be 100%, commencing on the first
day of any month elected by the Employee following the Employee’s termination of
employment with Employer (even if prior to the Employee’s attaining age
fifty-nine and one-half (59 1/2) years). The Employee shall make any such
election in writing delivered to the Employer or its successor not later than
the earlier of (a) six (6) months prior to the termination of the Employee’s
employment with Employer or (b) one (1) year prior to the date on which the
early retirement benefit is to commence. Any election made after the earlier of
such dates shall not take effect, and the last such election, if any, made on or
before the earlier of such dates shall be effective.

 

The term “Disability” shall have the same meaning given such term in any policy
of long-term disability insurance maintained by the Employer for the benefit of
its employees including the Employee at the time of the Employee’s termination
of employment. In the absence of such a long-term disability insurance policy,
the term “Disability” shall mean bodily injury or disease (mental or physical)
which wholly and continuously prevents the performance of the Employee’s duties
on behalf of the Employer for at least ninety (90) days.

 

5



--------------------------------------------------------------------------------

VIII. CHANGE IN CONTROL

 

  A. Definition of Change In Control:

 

The term “Change in Control” shall mean the first to occur of any of the
following events:

 

  (i) Any “person” (as such term is used in sections 13 and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes the
beneficial owner (as that term is used in section 13(d) of the Exchange Act),
directly or indirectly, of twenty-five percent (25%) or more of the capital
stock of the Employer entitled to vote in the election of directors, other than
a group of two or more persons not (1) acting in concert for the purpose of
acquiring, holding or disposing of such stock or (2) otherwise required to file
any form or report with any governmental agency or regulatory authority having
jurisdiction over the Employer which requires the reporting of any change in
control;

 

  (ii) During any period of not more than two (2) consecutive years during which
the Employer continues in existence, not including any period prior to the
effective date of this Agreement, individuals who, at the beginning of such
period, constitute the Board of Directors of the Employer, and any new director
(other than a director designated by a person who has entered into an agreement
with the Employer to effect a transaction described in clause (i), (iii), (iv)
or (v) of this Subparagraph VIII.A) whose appointment to such Board of Directors
or nomination for election to such Board of Directors was approved by a vote of
at least three-fourths (3/4ths) of the directors then still in office, either
were directors at the beginning of such period or whose appointment or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of such Board of Directors;

 

  (iii) The effective date of any consolidation or merger of the Employer (after
all requisite shareholder, applicable regulatory and other approvals and
consents have been obtained), other than (a) a consolidation or merger of the
Employer or Greater Bay Bancorp in which the holders of the voting capital stock
of the Employer immediately prior to the consolidation or merger hold more than
fifty percent (50%) of the voting capital stock of the surviving entity
immediately after the consolidation or merger or (b) a consolidation or merger
of the Employer with one or more other persons that are within a “controlled
group of corporations” (as that term is defined in section 1563 of the Internal
Revenue Code of 1986, as amended (the “Code”)) in which the Employer is a member
(or for noncorporate entities have a similar relationship to the Employer)
immediately prior to the consolidation or merger;

 

6



--------------------------------------------------------------------------------

  (iv) The shareholders of the Employer approve any plan or proposal for the
liquidation or dissolution of the Employer; or

 

  (v) The shareholders of the Employer approve the sale or transfer of
substantially all of the Employer’s assets to one or more persons that are not
within a “controlled group of corporations” (as that term is defined in section
1563 of the Code) in which the Employer is a member (or for noncorporate
entities do not have a similar relationship to the Employer) immediately prior
to the sale or transfer.

 

  B. Termination by the Employer in Connection with a Change in Control:

 

  (i) In the event the Employee’s employment with the Employer is terminated by
the Employer “in connection with a Change in Control” (as defined below), the
Employee shall be entitled to be paid a normal retirement benefit in the amount,
form and duration specified in Paragraph IV, commencing on the first day of the
month following the later of the Employee’s termination of employment with
Employer or the Employee’s attaining age sixty-two (62) years. In the event the
Employee’s employment with the Employer is terminated by the Employer “in
connection with a Change in Control” (as defined below), the Employee may elect
to receive an early retirement benefit (in lieu of the normal retirement
benefit) in the amount, form and duration determined under Paragraph V, except
that the Applicable Percentage shall be deemed to be 100%. Such early retirement
benefit shall commence on the first day of any month elected by the Employee
following the later of the Employee’s termination of employment with Employer or
the Employee’s attaining age fifty-nine and one-half (59 1/2) years. The
Employee shall make any such election in writing delivered to the Employer or
its successor not later than the earlier of (a) six (6) months prior to the
termination of the Employee’s employment with Employer or (b) one (1) year prior
to the date on which the early retirement benefit is to commence. Any election
made after the earlier of such dates shall not take effect, and the last such
election, if any, made on or before the earlier of such dates shall be
effective.

 

  (ii) For purposes of this Paragraph VIII, a termination shall be deemed to be
“in connection with a Change in Control” if, within two (2) years following the
occurrence of a Change in Control: (a) the Employee’s employment with the
Employer is terminated by the Employer other than a Termination for Cause; or
(b) by reason of the Employer’s actions, any adverse and material change occurs
in the scope of the Employee’s position, responsibilities, duties, salary,
benefits or location of employment; or (c) the Employer causes an event to occur
which reasonably constitutes or results in a demotion, a significant diminution
of responsibilities or authority, or a constructive termination (by forcing a
resignation or otherwise) of the Employee’s employment.

 

7



--------------------------------------------------------------------------------

  C. Section 280G Benefits Adjustment:

 

If all or any portion of the amounts payable to the Employee under this
Agreement, either alone or together with other payments which the Employee has
the right to receive from the Employer, constitute “excess parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), that are subject to the excise tax imposed by Section 4999
of the Code (or similar tax and/or assessment), the Employer (and its successor)
shall increase the amounts payable under this Agreement to the extent necessary
to afford the Employee substantially the same economic benefit under this
Agreement as the Employee would have received had no such excise tax been
imposed on the payments due the Employee under this Agreement. The determination
of the amount of any such excise taxes shall be made initially by the
independent accounting firm employed by the Employer immediately prior to the
occurrence of the event constituting a Change in Control.

 

If, at a later date, it is determined (pursuant to final regulations or
published rulings of the Internal Revenue Service, final judgment of a court of
competent jurisdiction, or otherwise) that the amount of excise taxes payable to
the Employee is greater than the amount initially so determined, then the
Employer (or its successor) shall pay to the Employee an amount equal to the sum
of (i) such additional excise taxes, and (ii) any interest, fines and penalties
resulting from such underpayment, plus (iii) an amount necessary to reimburse
the Employee substantially for any income, excise or other taxes payable by the
Employee with respect to the amounts specified in (i) and (ii) above, and the
reimbursement provided by this clause (iii).

 

IX. RESTRICTIONS ON FUNDING

 

The Employer shall have no obligation to set aside, earmark or entrust any fund
or money with which to pay its obligations under this Agreement. The Employee,
and any successor in interest, shall be and remain simply a general creditor of
the Employer in the same manner as any other creditor having a general claim for
matured and unpaid compensation.

 

The Employer reserves the absolute right, at its sole discretion, either to set
aside, earmark or entrust assets relating to the obligations undertaken by this
Agreement or to refrain from setting aside, earmarking or entrusting any such
assets, and to determine the extent, nature and method of such setting aside,
earmarking or entrusting. Should the Employer elect to set aside, earmark or
entrust assets relating to this Agreement, in whole or in part, through the
purchase of life insurance, mutual funds, disability policies or annuities, the
Employer reserves the absolute right, in its sole discretion, to dispose of

 

8



--------------------------------------------------------------------------------

such assets, to discontinue making payments related to such assets, or otherwise
to terminate any arrangement by which such setting aside, earmarking or
entrusting is made, at any time, in whole or in part. At no time shall any
Employee have any lien, right, title or interest in any specific investment or
assets of the Employer.

 

If the Employer elects to invest in a life insurance, disability or annuity
policy on the life of the Employee, then the Employee shall assist the Employer
by freely submitting to a physical exam and supplying such additional
information necessary to obtain such insurance or annuities.

 

Notwithstanding anything hereinabove to the contrary, the Employer and the
Employee acknowledge and agree that the Employer shall establish, not later than
the effective date of any Change in Control that may occur, a Rabbi Trust or
multiple Rabbi Trusts (collectively, the “Trust”) upon such terms and conditions
as the Employer in its sole discretion deems appropriate and in compliance with
applicable provisions of the Code in order to permit the Employer to make
contributions and/or transfer assets to the Trust to discharge its obligations
pursuant to this Agreement. The principal of the Trust and any earnings thereon
shall be held separate and apart from other funds of the Employer to be used
exclusively for discharge of the Employer’s obligations pursuant to this
Agreement, except that the principal of the Trust and any earnings thereon shall
continue to be subject to the claims of the Employer’s general creditors until
paid to the Employee in such manner and at such times as specified in this
Agreement.

 

X. MISCELLANEOUS

 

  A. Alienability and Assignment Prohibition:

 

The Employee shall have no power or right to transfer, assign, anticipate,
hypothecate, mortgage, commute, modify or otherwise encumber in advance any of
the benefits payable hereunder nor shall any of said benefits be subject to
seizure for the payment of any debts, judgments, alimony or separate maintenance
owed by the Employee, nor be transferable by operation of law in the event of
bankruptcy, insolvency or otherwise. In the event the Employee attempts
assignment, commutation, hypothecation, transfer or disposal of the benefits
hereunder, such attempted assignment, commutation, hypothecation, transfer or
disposal of the benefits shall be void, and the Employer shall have no
obligation to make any payment pursuant to it.

 

  B. Binding Obligation of the Employer and any Successor in Interest:

 

The Employer shall not merge or consolidate into or with another entity or sell
substantially all of its assets to another entity, firm or person until such
entity, firm or person expressly agrees, in writing, to assume and discharge the
duties and obligations of the Employer under this Agreement. This Agreement
shall be binding upon the parties hereto, their successors, beneficiaries, heirs
and personal representatives.

 

9



--------------------------------------------------------------------------------

  C. Amendment or Revocation:

 

It is agreed by and between the parties hereto that, during the lifetime of the
Employee, this Agreement may be amended or revoked at any time or times, in
whole or in part, by the mutual written consent of the Employee and the
Employer.

 

  D. Gender:

 

Whenever in this Agreement words are used in the masculine, feminine or neuter
gender, they shall be read and construed as being in others of the masculine,
feminine or neuter gender, whenever they should so apply.

 

  E. Effect on Other Employee Benefit Plans:

 

Nothing contained in this Agreement shall affect the right of the Employee to
participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of the Employer’s existing or future
compensation structure. However, any payments made under this Agreement shall
not constitute compensation for purposes of determining benefits under any other
plan or arrangement.

 

  F. Headings:

 

Headings and subheadings in this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.

 

  G. Applicable Law:

 

The validity and interpretation of this Agreement shall be governed by the laws
of the State of California, other than those laws denominated choice of law
rules and except to the extent that state law is preempted by ERISA or other
federal law, and, where applicable, shall be governed by the rules and
regulations of the California Commissioner of Financial Institutions, the
Federal Deposit Insurance Corporation, the Federal Reserve Board of Governors
and the Office of the Comptroller of the Currency.

 

10



--------------------------------------------------------------------------------

  H. 12 U.S.C. § 1828(k):

 

Any payments made to the Employee pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. § 1828(k) and
any regulations promulgated thereunder.

 

  I. Entire Agreement:

 

This Agreement, including the schedules and exhibits attached hereto and
incorporated herein by this reference, contains all of the covenants and
agreement, and supersedes any and all other agreements, either oral or in
writing, between the parties with respect to the subject matter of this
Agreement. Each party to this Agreement acknowledges that no other
representations, inducements, promises, or agreements, oral or otherwise, have
been made by any party, or anyone acting on behalf of any party, which are not
set forth herein, and that no other agreement, statement, or promise not
contained in this Agreement shall be valid or binding on either party.

 

  J. Partial Invalidity:

 

If any term, provision, covenant, or condition of this Agreement is determined
by an arbitrator or a court, as the case may be, to be invalid, void, or
unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and this Agreement shall
remain in full force and effect notwithstanding such partial invalidity.

 

  K. Not a Contract of Employment:

 

This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provision hereof restrict the right of
the Employer to discharge the Employee, or restrict the right of the Employee to
terminate employment.

 

  L. Notices:

 

Any notice required or permitted of either the Employee or the Employer under
this Agreement shall be deemed to have been duly given, if by personal delivery,
upon the date received by the party or its authorized representative; if by
facsimile, upon transmission to a telephone number previously provided by the
party to whom the facsimile is transmitted as reflected in the records of the
party transmitting the facsimile and upon reasonable confirmation of such
transmission; and if by mail, on the third day after mailing via U.S. first
class mail, registered or certified, postage prepaid and return receipt
requested, and addressed to the party at the address given below for the receipt
of notices, or such changed address as may be requested in writing by a party.

 

11



--------------------------------------------------------------------------------

If to the Employer:   

Greater Bay Bancorp

1870 Broadway

Redwood City, CA 94063

Attention: Human Resources

If to the Employee:   

Peggy Hiraoka Lamaysou

address

 

  M. Opportunity To Consult With Independent Advisors:

 

The Employee acknowledges that the Employee has been afforded the opportunity to
consult with independent advisors of his or her choosing, including, without
limitation, legal counsel, accountants and tax advisors, regarding (i) the
benefits granted to the Employee under the terms of this Agreement, (ii) the
terms and conditions which may affect the amount of and the Employee’s right to
these benefits, (iii) the benefits Employee is waiving under prior plans and
agreements, and (iv) the personal tax effects of the benefits granted to the
Employee under the terms of this Agreement, including, without limitation, the
effects of any federal or state taxes, Section 280G of the Code, and any other
taxes, costs, expenses or liabilities whatsoever related to such benefits, which
in any of the foregoing instances the Employee acknowledges and agrees shall be
the sole responsibility of the Employee notwithstanding any other term or
provision of this Agreement. The Employee further acknowledges and agrees that
the Employer shall have no liability whatsoever related to any such personal tax
effects or other personal costs, expenses, or liabilities applicable to the
Employee and further specifically waives any right for the Employee and his or
her heirs, beneficiaries, legal representatives, agents, successors, and assigns
to claim or assert liability on the part of the Employer related to the matters
described above in this subparagraph. The Employee further acknowledges and
agrees that the Employee has read, understands and consents to all of the terms
and conditions of this Agreement, and that the Employee enters into this
Agreement with a full understanding of its terms and conditions.

 

XI. ADMINISTRATIVE PROVISIONS AND CLAIMS PROCEDURE

 

  A. Named Fiduciary and Plan Administrator:

 

The “Named Fiduciary and Plan Administrator” of the Executive Plan, of which
this Agreement is a part, shall be Greater Bay Bancorp until its resignation or
removal by the Employer’s Board of Directors. As Named Fiduciary and Plan
Administrator, Greater Bay Bancorp shall be responsible for the management,
control and administration of the Executive Plan. The Named Fiduciary and Plan
Administrator shall have sole discretion and authority to interpret the
Executive

 

12



--------------------------------------------------------------------------------

Plan and this Agreement and to decide all questions regarding eligibility for
and the amount of any benefits to be provided under the Executive Plan and this
Agreement. The Named Fiduciary and Plan Administrator may delegate to others
certain aspects of the management and operation responsibilities of the
Executive Plan, including the employment of advisors and the delegation of
ministerial duties to qualified individuals.

 

  B. Claims Procedure:

 

In the event a dispute arises over benefits under the Executive Plan or this
Agreement and benefits are not paid to the Employee and a claimant feels that he
or she is entitled to receive such benefits, then a written claim for benefits
must be made to the Named Fiduciary and Plan Administrator named above. The
Named Fiduciary and Plan Administrator shall give any such written claim a full
and fair review. If the claim is denied, in whole or in part, the Named
Fiduciary and Plan Administrator will furnish the claimant with a written notice
of this denial. This written notice must be provided to the claimant within a
reasonable period of time (generally 90 days) after the receipt of the claim by
the Named Fiduciary and Plan Administrator. There may be times when this 90-day
period will be extended. Such an extension may be made, however, only where
there are special circumstances that are communicated to the claimant in writing
within the initial 90-day period. If there is an extension, the Named Fiduciary
and Plan Administrator will render a decision as soon as possible, but not later
than 180 days after receipt by the Named Fiduciary and Plan Administrator of the
written claim. The written notice of denial must provide a specific reason or
reasons for such denial, specific reference to the provisions of the Executive
Plan or this Agreement upon which the denial is based, and a description of any
additional material or information necessary to perfect the claim and an
explanation of why such material or information is necessary. The written notice
of denial shall further indicate the additional steps to be taken by the
claimant if a further review of the claim denial is desired. A claim shall be
deemed denied if the Named Fiduciary and Plan Administrator fail act on the
claim within the initial 90-day period or any extension thereof. If the claimant
does not request a review of the denial of his or her claim in accordance with
the procedures set forth below, the decision of the Named Fiduciary and Plan
Administrator on such claim shall be final and binding on all parties.

 

  C. The Claims Review Procedure:

 

If a claim for benefits is denied or deemed denied, and the claimant desires a
second review, the claimant must file a request for review, in writing, with the
Named Fiduciary and Plan Administrator. SUCH A REQUEST FOR REVIEW MUST BE
SUBMITTED NO LATER THAN 60 DAYS AFTER THE CLAIMANT RECEIVES WRITTEN NOTIFICATION
OF THE DENIAL OF THE ORIGINAL CLAIM FOR BENEFITS, OR IF NO WRITTEN DENIAL OF

 

13



--------------------------------------------------------------------------------

THE ORIGINAL CLAIM WAS PROVIDED, NO LATER THAN 60 DAYS AFTER THE DEEMED DENIAL
OF THE CLAIM. The claimant may review all pertinent documents relating to the
denial of the claim and submit any issues and comments, in writing, to the Named
Fiduciary and Plan Administrator. The Named Fiduciary and Plan Administrator
will give the request for review a full and fair review. If the claim is denied
on such second review, the Named Fiduciary and Plan Administrator will provide
you with written notice of this denial within 60 days of the Named Fiduciary and
Plan Administrator’s receipt of the written request for review. There may be
times when this 60-day period may be extended. Such an extension may only be
made, however, where there are special circumstances which are communicated to
the claimant in writing within the initial 60-day period. If there is an
extension, a decision shall be made as soon as possible, but not later than 120
days after receipt by the Named Fiduciary and Plan Administrator of your claim
for review. The Named Fiduciary and Plan Administrator’s decision on your
request for review will be communicated to you in writing and will include
specific references to the pertinent provisions of the Executive Plan or this
Agreement on which the decision is based. If the Named Fiduciary and Plan
Administrator’s decision on review is not furnished to the claimant within the
time limitations described above, the claim will be deemed denied on review. The
decision of the Named Fiduciary and Plan Administrator on such a review shall be
final and binding on all parties.

 

  D. Arbitration:

 

All claims, disputes and other matters in question arising out of or relating to
this Agreement or the breach or interpretation thereof, other than those matters
which are to be determined by the Named Fiduciary and Plan Administrator in its
sole and absolute discretion, shall be resolved by binding arbitration before an
arbitrator, selected by the mutual agreement of the parties, from the Judicial
Arbitration and Mediation Services, Inc. (“JAMS”), in San Francisco, California.
In the event JAMS is unable or unwilling to conduct the arbitration provided for
under the terms of this Paragraph, or has discontinued its business, the parties
agree that an arbitrator, selected by the mutual agreement of the parties, from
the American Arbitration Association (“AAA”), in San Francisco, California,
shall conduct the binding arbitration referred to in this Paragraph. Notice of
the demand for arbitration shall be filed in writing with the other party to
this Agreement and with JAMS (or AAA, if necessary). In no event shall the
demand for arbitration be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statute of limitations. The arbitration shall
be subject to commercial rules and procedures used or established by JAMS, or if
there are none, the commercial rules and procedures used or established by AAA.
Notwithstanding anything to the contrary in the JAMS (or AAA) rules and
procedures, the arbitration shall provide for (i) written discovery and
depositions adequate to give the parties access to documents and witnesses that
are essential

 

14



--------------------------------------------------------------------------------

to the dispute and (ii) a written decision by the arbitrator that includes the
essential findings and conclusions upon which the decision is based. Subject to
Subparagraph XI.E below, the parties shall bear their own costs and attorneys’
fees incurred in conducting the arbitration, and shall split equally the fees
and administrative costs charged by the arbitrator and JAMS (or AAA) unless
required otherwise by applicable law. Any award rendered by JAMS (or AAA) shall
be final and binding upon the parties, and as applicable, their respective
heirs, beneficiaries, legal representatives, agents, successors and assigns, and
may be entered in any court having jurisdiction thereof. Any arbitration
hereunder shall be conducted in Palo Alto, California, unless otherwise agreed
to by the parties.

 

  E. Attorneys Fees:

 

In the event of any arbitration or litigation concerning any controversy, claim
or dispute between the parties hereto, arising out of or relating to this
Agreement or the breach hereof, or the interpretation hereof, the prevailing
party shall be entitled to recover from the non-prevailing party reasonable
expenses, attorneys’ fees and costs incurred in connection therewith or in the
enforcement or collection of any judgment or award rendered therein. The
“prevailing party” means the party determined by the arbitrator(s) or court, as
the case may be, to have most nearly prevailed, even if such party did not
prevail in all matters, not necessarily the one in whose favor a judgment is
rendered.

 

XII. DISCRETION OF THE BOARD TO ACCELERATE PAYOUT

 

Notwithstanding any of the other provisions of this Agreement, the Board of
Directors of the Employer may, if determined in its sole and absolute discretion
to be appropriate, accelerate the payment of the amounts due under the terms of
this Agreement, provided that the Employee: (i) consents to the revised payment
terms determined appropriate by the Employer’s Board of Directors; and (ii) does
not negotiate or in anyway influence the terms of proposed altered/accelerated
payment (said decision to be made solely by the Employer’s Board of Directors
and offered to the Employee on a “take it or leave it” basis).

 

IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.

 

    GREATER BAY BANCORP

/s/ Linda M. Iannone

--------------------------------------------------------------------------------

  By:  

/s/ Byron A. Scordelis

--------------------------------------------------------------------------------

Witness      

Byron A. Scordelis

President & Chief Executive Officer

 

/s/ Linda M. Iannone

--------------------------------------------------------------------------------

 

 

 

/s/ Peggy Hiraoka Lamaysou

--------------------------------------------------------------------------------

Witness   Peggy Hiraoka Lamaysou

 

15



--------------------------------------------------------------------------------

SCHEDULE A

 

End of Year

Prior to Termination

--------------------------------------------------------------------------------

  

Applicable

Percentage

--------------------------------------------------------------------------------

12/31/03

   0%

12/31/04

   0%

12/31/05

   0%

12/31/06

   0%

12/31/07

   20%

12/31/08

   40%

12/31/09

   60%

12/31/10

   80%

12/31/11

   100%

 

16



--------------------------------------------------------------------------------

LIFE INSURANCE

 

ENDORSEMENT METHOD SPLIT DOLLAR PLAN

 

AGREEMENT

 

THIS AGREEMENT is made and entered into effective the first day of July, 2004,
by and between Greater Bay Bancorp, a California corporation (the “Employer”),
and Peggy Hiraoka Lamaysou (the “Insured”), and replaces and restates any and
all prior agreements and understandings on the subject hereof. This Agreement
applies to the following life insurance policies:

 

Insurer:   Beneficial Life Insurance Company     Northwestern Mutual Life
Insurance Company     Lincoln Benefit Life Insurance Company Policy Number:    
            Policy Owner:   Greater Bay Bank N.A. Insured:   Peggy Hiraoka
Lamaysou Relationship of Insured to Policy Owner:   Employee Date of Policy:  
June 7, 2004     April 6, 2004     June 7, 2004 Trust:   Rabbi Trust for the
Employee Supplemental Compensation Benefits Agreement and the Life Insurance
Endorsement Method Split Dollar Plan Agreement

 

The respective rights and duties of the Employer and the Insured in the
above-referenced policy shall be pursuant to the terms set forth below. This
Agreement and the terms set forth below also shall apply to any other life
insurance policy that the Employer designates as being subject to this Agreement
in addition to, substitution for or replacement of the above-referenced policy.



--------------------------------------------------------------------------------

I. DEFINITIONS

 

Refer to the policy contract for the definition of terms not otherwise defined
in this Agreement.

 

II. POLICY TITLE AND OWNERSHIP

 

Title and ownership of the policy shall reside in the Employer or in the Trustee
for the Rabbi Trust for the Employee Supplemental Compensation Benefits
Agreement and the Life Insurance Endorsement Method Split Dollar Plan Agreement
for the use of the Trust, the Insured and the Employer all in accordance with
this Agreement. The Employer or the Trustee at the direction of the Employer
may, to the extent of the Employer’s or the Trust’s interest, exercise the right
to borrow or withdraw on the policy cash values. Where the Employer and the
Insured (or assignee, with the consent of the Insured) mutually agree to
increase life insurance coverage on the Insured under this Agreement either by
the exercise of the right to increase the coverage under the subject policies or
by the purchase of a new policy, then, in such event, the rights, duties and
benefits of the parties to such increased coverage shall be subject to the terms
of this Agreement. The Employer or the Trustee at the direction of the Employer
may sell, surrender or transfer ownership of the policy to the Insurer or any
third party, provided that, in the event of any such sale, surrender or transfer
prior to the termination of this Agreement, the Employer or the Trustee at the
direction of the Employer replaces the policy with a life insurance policy or
policies on the life of the Insured providing death benefits that are at least
as much as that of the policy being replaced. The rights, duties and benefits of
the Trust, the Employer and the Insured with respect to any such replacement
policy shall be subject to the terms of this Agreement. At the request of the
Employer, the Insured shall take any and all actions that the Employer
determines may be reasonably necessary for the sale, surrender or transfer of
the policy; the issuance of a replacement policy or policies; and the subjecting
of the replacement policy or policies to the terms of this Agreement.

 

III. BENEFICIARY DESIGNATION RIGHTS

 

The Insured (or assignee) shall have the right and power to designate a
beneficiary or beneficiaries to receive the Insured’s share of the proceeds
payable upon the death of the Insured, and to elect and change a payment option
for such beneficiary, subject to any right or interest the Employer may have in
such proceeds, as provided in this Agreement.

 

IV. PREMIUM PAYMENT METHOD

 

The Employer or the Trustee at the direction of the Employer shall pay an amount
equal to the planned premiums and any other premium payments that might become
necessary to keep the policy in force. If the policy contains a premium waiver
provision, any such waived amounts shall be considered for all purposes of this
Agreement to have been paid by the Employer.

 

2



--------------------------------------------------------------------------------

V. TAXABLE BENEFIT

 

Annually the Insured will receive a taxable benefit equal to the assumed cost of
insurance as required by the Internal Revenue Service. The Employer or the
Trustee at the direction of the Employer will report to the Insured the amount
of imputed income each year on Form W-2 or its equivalent.

 

VI. DIVISION OF DEATH PROCEEDS

 

Subject to Paragraphs VII and IX herein, the division of the death proceeds of
the policy is as follows:

 

  A. If the Insured is employed by the Employer at the time of death, the
Insured’s beneficiary(ies), designated in accordance with Paragraph III, shall
be entitled to an amount equal to the lesser of One Million Five Hundred
Thousand Dollars ($1,500,000) or one hundred percent (100%) of the net-at-risk
insurance portion of the proceeds from the policy. The net-at-risk insurance
portion is the total proceeds of the policy less the cash value of the policy.

 

  B. If the Insured’s employment with the Employer has terminated by reason of
the Insured’s Disability prior to the Insured’s death, the Insured’s
beneficiary(ies), designated in accordance with Paragraph III, shall be entitled
to the portion of the proceeds described in Subparagraph VI.A above. The term
“Disability” shall have the same meaning given such term in any policy of
long-term disability insurance maintained by the Employer for the benefit of its
employees including the Employee at the time of the Employee’s termination of
employment. In the absence of such a long-term disability insurance policy, the
term “Disability” shall mean bodily injury or disease (mental or physical) which
wholly and continuously prevents the performance of the Employee’s duties on
behalf of the Employer for at least ninety (90) days.

 

  C. If the Insured’s employment with the Employer has terminated in connection
with a Change in Control prior to the Insured’s death, the Insured’s
beneficiary(ies), designated in accordance with Paragraph III, shall be entitled
to the portion of the proceeds described in Subparagraph VI.A above. A
termination is “in connection with a Change in Control” if, within two (2) years
following the occurrence of a Change in Control (as defined in Paragraph XV):
(a) the Insured’s employment with the Employer is terminated by the Employer
other than a termination for Cause; or (b) by reason of the Employer’s actions,
any adverse and material change occurs in the scope of the Employee’s position,
responsibilities, duties, salary, benefits or location of employment; or (c) the
Employer causes an event to occur which reasonably constitutes or results in a
demotion, a significant diminution of responsibilities or authority, or a
constructive termination (by forcing a resignation or otherwise) of the
Employee’s employment.

 

3



--------------------------------------------------------------------------------

  D. If the Insured’s employment with the Employer has been terminated prior to
the Insured’s death, either by the Employer without Cause and not in connection
with a Change in Control or by the Insured after the earlier of the Insured’s
attaining age fifty-nine and one-half (59 1/2) or the date on which the
Applicable Percentage (as defined below) becomes one hundred percent (100%), the
Insured’s beneficiary(ies), designated in accordance with Paragraph III, shall
be entitled to the Applicable Percentage of the portion of the proceeds
described in Subparagraph VI.A above. The term “Applicable Percentage” shall
mean that percentage listed on Schedule “A” attached hereto that is adjacent to
the last calendar year end through which the Insured has remained in continuous
active employment with the Employer immediately prior to the Insured’s
termination of employment with the Employer following the date of this
Agreement.

 

  E. If the Insured’s employment with the Employer has terminated under
circumstances that would not entitle the Insured’s beneficiary(ies) to any
proceeds from the policy pursuant to Subparagraph VI.A, B, C or D above and the
Employer continues to maintain the policy after such termination (and the
Employer shall have no obligation to maintain the policy after such
termination), then the Insured’s beneficiary(ies), designated in accordance with
Paragraph III, shall be entitled to an amount equal to the lesser of Fifty
Thousand Dollars ($50,000) or one hundred percent (100%) of the net-at-risk
insurance portion of the proceeds from the policy. The net-at-risk insurance
portion is the total proceeds of the policy less the cash value of the policy.

 

  F. The Employer shall be entitled to the remainder of such proceeds.

 

  G. The Employer and the Insured (or assignees) shall share in any interest due
on the death proceeds on a pro rata basis as the proceeds due each respectively
bears to the total proceeds, excluding any such interest.

 

VII. DIVISION OF THE CASH SURRENDER VALUE OF THE POLICY

 

The Employer or the Trust shall at all times be entitled to an amount equal to
the policy’s cash value, as that term is defined in the policy contract, less
any policy loans and unpaid interest or cash withdrawals previously incurred by
the Employer or the Trust and any applicable surrender charges.

 

VIII. RIGHTS OF PARTIES WHERE POLICY ENDOWMENT OR ANNUITY ELECTION EXISTS

 

In the event the policy involves an endowment or annuity element, the Employer’s
right and interest in any endowment proceeds or annuity benefits shall be
determined under the provisions of this Agreement by regarding such endowment
proceeds or the commuted value of such annuity benefits as the policy’s cash
value. Such endowment proceeds or annuity benefits shall be considered to be
like death proceeds for the purposes of division under this Agreement.

 

4



--------------------------------------------------------------------------------

IX. TERMINATION OF AGREEMENT

 

This Agreement shall terminate upon the occurrence of any one of the following:

 

  A. The Insured voluntarily terminates his or her employment with the Employer,
other than by reason of Disability or a termination in connection with a Change
in Control, prior to the earlier of (i) the date on which the Insured attains
age fifty-nine and one-half (59 1/2) years and (ii) the date on which the
Applicable Percentage (as defined in VI.D above) becomes one hundred percent
(100%).

 

  B. The Employer terminates the Insured’s employment with the Employer for
Cause. The term “Cause” shall mean any of the following that has a material
adverse effect upon the Employer: (i) the Insured’s deliberate violation of any
state or federal banking or securities law; or (ii) the Insured’s deliberate
violation of the Bylaws, rules, policies or resolutions of the Employer; or
(iii) the Insured’s deliberate violation of the rules or regulations of the
California Department of Financial Institutions, the Federal Deposit Insurance
Corporation, the Federal Reserve Board of Governors, the Office of the
Comptroller of the Currency or any other regulatory agency or governmental
authority having jurisdiction over the Employer; or (iv) the Insured’s
conviction of any felony; or (v) the Insured’s conviction of a crime involving
moral turpitude, fraudulent conduct or dishonest conduct.

 

Upon such termination, the Insured (or assignee) shall have a ninety (90) day
option to receive from the Employer or the Trustee at the direction of the
Employer an absolute assignment of the policy in consideration of a cash payment
to the Employer, whereupon this Agreement shall terminate. Such cash payment
referred to hereinabove shall be the greater of:

 

  A. The Employer’s and Trustee’s shares of the cash value of the policy on the
date of such assignment, as defined in this Agreement; or

 

  B. The amount of the premiums that have been paid by the Employer or the
Trustee at the direction of the Employer prior to the date of such assignment.

 

If, within said ninety (90) day period, the Insured fails to exercise said
option, fails to procure the entire aforestated cash payment, or dies, then the
option shall terminate and the Insured (or assignee) agrees that all of the
Insured’s rights, interest and claims in the policy shall terminate as of the
date of the termination of this Agreement. Notwithstanding the foregoing, if the
Employer continues to maintain the policy after the termination of this
Agreement (and the Employer shall have no obligation to maintain the policy
after the termination of this Agreement), then, upon the Insured’s death, the

 

5



--------------------------------------------------------------------------------

Insured’s beneficiary(ies), designated in accordance with Paragraph III, shall
be entitled to the portion of the proceeds described in Subparagraph VI.E above,
and this Agreement shall continue in effect only for the limited purpose of
providing such benefit. The Insured expressly agrees that this Agreement shall
constitute sufficient written notice to the Insured of the Insured’s option to
receive an absolute assignment of the policy as set forth herein.

 

Except as provided above, this Agreement shall terminate upon distribution of
the death benefit proceeds in accordance with Paragraph VI above.

 

X. INSURED’S OR ASSIGNEE’S ASSIGNMENT RIGHTS

 

The Insured may not, without the written consent of the Employer, assign to any
individual, trust or other organization, any right, title or interest in the
subject policy nor any rights, options, privileges or duties created under this
Agreement.

 

XI. AGREEMENT BINDING UPON THE PARTIES

 

This Agreement shall bind the Insured and the Employer, their heirs, successors,
personal representatives and assigns.

 

XII. ERISA PROVISIONS

 

The following provisions are part of this Agreement and are intended to meet the
requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”):

 

  A. Named Fiduciary and Plan Administrator.

 

The “Named Fiduciary and Plan Administrator” of this Endorsement Method Split
Dollar Agreement shall be Greater Bay Bancorp until its resignation or removal
by the Employer’s Board of Directors. As Named Fiduciary and Plan Administrator,
Greater Bay Bancorp shall be responsible for the management, control, and
administration of the Split Dollar Plan established herein. The Named Fiduciary
and Plan Administrator may delegate to others certain aspects of the management
and operation responsibilities of the Plan, including the employment of advisors
and the delegation of any ministerial duties to qualified individuals.

 

  B. Funding Policy.

 

The funding policy for this Split Dollar Plan shall be to maintain the subject
policy in force by paying, when due, all premiums required.



 

6



--------------------------------------------------------------------------------

  C. Basis of Payment of Benefits.

 

Direct payment by the Insurer is the basis of payment of benefits under this
Agreement, with those benefits in turn being based on the payment of premiums as
provided in this Agreement.

 

  D. Claim Procedures.

 

Claim forms or claim information as to the subject policy can be obtained by
contacting Benmark, Inc. (800-544-6079). When the Named Fiduciary or a
beneficiary has a claim which may be covered under the provisions described in
the insurance policy, he or she should contact the office named above, and they
will either complete a claim form and forward it to an authorized representative
of the Insurer or advise the Named Fiduciary or beneficiary what further
requirements are necessary. The Insurer will evaluate and make a decision as to
payment. If the claim is payable, a benefit check or checks will be issued in
accordance with the terms of this Agreement.

 

In the event that a claim is not eligible under the policy, the Insurer will
notify the Named Fiduciary or the beneficiary of the denial pursuant to the
requirements under the terms of the policy. If the Named Fiduciary or the
beneficiary is dissatisfied with the denial of the claim and wishes to contest
such claim denial, it should contact the office named above and they will assist
in making an inquiry to the Insurer. All objections to the Insurer’s actions
should be in writing and submitted to the office named above for transmittal to
the Insurer.

 

XIII. GENDER

 

Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.

 

XIV. INSURANCE COMPANY NOT A PARTY TO THIS AGREEMENT

 

The Insurer shall not be deemed a party to this Agreement, but will respect the
rights of the parties as herein developed upon receiving an executed copy of
this Agreement. Payment or other performance in accordance with the policy
provisions shall fully discharge the Insurer from any and all liability.

 

7



--------------------------------------------------------------------------------

XV. CHANGE IN CONTROL

 

The term “Change in Control” shall mean the first to occur of any of the
following events:

 

  A. Any “person” (as such term is used in sections 13 and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes the
beneficial owner (as that term is used in section 13(d) of the Exchange Act),
directly or indirectly, of twenty-five percent (25%) or more of the capital
stock of the Employer entitled to vote in the election of directors, other than
a group of two or more persons not (1) acting in concert for the purpose of
acquiring, holding or disposing of such stock or (2) otherwise required to file
any form or report with any governmental agency or regulatory authority having
jurisdiction over the Employer which requires the reporting of any change in
control;

 

  B. During any period of not more than two (2) consecutive years during which
the Employer continues in existence, not including any period prior to the
effective date of this Agreement, individuals who, at the beginning of such
period, constitute the Board of Directors of the Employer, and any new director
(other than a director designated by a person who has entered into an agreement
with the Employer to effect a transaction described in clause (A), (C), (D) or
(E) of this Paragraph XV) whose appointment to such Board of Directors or
nomination for election to such Board of Directors was approved by a vote of at
least three-fourths (3/4ths) of the directors then still in office, either were
directors at the beginning of such period or whose appointment or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of such Board of Directors;

 

  C. The effective date of any consolidation or merger of the Employer (after
all requisite shareholder, applicable regulatory and other approvals and
consents have been obtained), other than (a) a consolidation or merger of the
Employer in which the holders of the voting capital stock of the Employer
immediately prior to the consolidation or merger hold more than fifty percent
(50%) of the voting capital stock of the surviving entity immediately after the
consolidation or merger or (b) a consolidation or merger of the Employer with
one or more other persons that are within a “controlled group of corporations”
(as that term is defined in section 1563 of the Internal Revenue Code of 1986,
as amended (the “Code”)) in which the Employer is a member (or for noncorporate
entities have a similar relationship to the Employer) immediately prior to the
consolidation or merger;

 

  D. The shareholders of the Employer approve any plan or proposal for the
liquidation or dissolution of the Employer; or

 

  E. The shareholders of the Employer approve the sale or transfer of
substantially all of the Employer’s assets to one or more persons that are not
within a “controlled group of corporations” (as that term is defined in

 

8



--------------------------------------------------------------------------------

section 1563 of the Code) in which the Employer is a member (or for noncorporate
entities do not have a similar relationship to the Employer) immediately prior
to the sale or transfer.

 

XVI. AMENDMENT OR REVOCATION

 

It is agreed by and between the parties hereto that, during the lifetime of the
Insured, this Agreement may be amended or revoked at any time or times, in whole
or in part, by the mutual written consent of the Insured and the Employer.

 

XVII. EFFECTIVE DATE

 

The Effective Date of this Agreement shall be July 1, 2004.

 

XVIII. SEVERABILITY AND INTERPRETATION

 

If a provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their terms.
Further, in the event that any provision is held to be overbroad as written,
such provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to law and enforced as
amended.

 

XIX. APPLICABLE LAW

 

The validity and interpretation of this Agreement shall be governed by the laws
of the State of California, other than those laws denominated choice of law
rules and except to the extent that state law is preempted by ERISA or other
federal law, and, where applicable, shall be governed by the rules and
regulations of the California Department of Financial Institutions, the Federal
Deposit Insurance Corporation, the Federal Reserve Board of Governors and the
Office of the Comptroller of the Currency.

 

Executed at Palo Alto, California this 20 day of September, 2004.



    GREATER BAY BANCORP

/s/ Linda M. Iannone

--------------------------------------------------------------------------------

  By:  

Byron A. Scordelis

--------------------------------------------------------------------------------

Witness

     

Byron A. Scordelis

       

President & Chief Executive Officer

/s/ Linda M. Iannone

--------------------------------------------------------------------------------

Witness

     

/s/ Peggy Hiraoka Lamaysou

--------------------------------------------------------------------------------

Peggy Hiraoka Lamaysou

 

9



--------------------------------------------------------------------------------

SCHEDULE A

 

End of Year

Prior to Termination

--------------------------------------------------------------------------------

   Applicable
Percentage


--------------------------------------------------------------------------------

12/31/03

   0%

12/31/04

   0%

12/31/05

   0%

12/31/06

   0%

12/31/07

   20%

12/31/08

   40%

12/31/09

   60%

12/31/10

   80%

12/31/11

   100%

 

10